                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

KATRINA A. WILLIAMS,

          Plaintiff,

          v.                                              Case No. 18-2096-HLT

UNITED HEALTH GROUP,

          Defendant.


                   SECOND AMENDED SCHEDULING ORDER

      Plaintiff has filed a motion to “continue” the scheduling order until April 8, 2019

(ECF No. 76) and a supplemental motion making the same request (ECF No. 78).

Defendant has responded by filing a “consent motion” stating it does not oppose a

continuance (ECF No. 79). For good cause shown, the motions are granted and the first

amended scheduling order (ECF No. 62) is amended as follows.

                       SUMMARY OF DEADLINES AND SETTINGS

                              Event                             Deadline/Setting
        Jointly filed mediation notice, or confidential
                                                                 April 8, 2019
        settlement reports to magistrate judge
        Mediation completed                                       May 10, 2019
                                                                 40 days before
                                                                  deadline for
        Supplementation of initial disclosures
                                                                completion of all
                                                                   discovery
        All discovery completed                                   May 17, 2019
        All potentially dispositive motions (e.g.,
                                                                  July 1, 2019
        summary judgment)

                                            1
         Proposed pretrial order due                         May 28, 2019
                                                          June 6, 2019 at 9:00
         Pretrial conference
                                                          AM
                                                          February 18, 2020 at
         Trial
                                                                9:30 AM

      All other provisions of the first amended scheduling order shall remain in effect.

The schedule adopted in this second amended scheduling order shall not be modified

except by leave of court upon a showing of good cause.

      IT IS SO ORDERED.

      Dated February 14, 2019, at Kansas City, Kansas.

                                        s/James P. O’Hara
                                        James P. O’Hara
                                        U.S. Magistrate Judge




                                           2
